DETAILED ACTION
The communication dated 4/16/2020 has been entered and fully considered.
Claims 1-10 are pending. Claims 9-10 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 5/13/2022 is acknowledged.  The traversal is on the ground(s) that the search would not create a serious burden.  This is not found persuasive because although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further the examination on the merits of product claims differs from that of method claims. Therefore the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/13/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sicilia et al. (U.S. 6,322,738), hereinafter SICILIA.
Regarding claim 1, SICILIA teaches: A method for manufacturing a glass with a stem or with a base made of a plastic material (SICILIA teaches a method of over-molding an article [Abstract]), the glass comprising a receiving portion mounted over a base or over a stem (SICILIA teaches a first geometrical configuration which would be the receiving portion for a second layer of over-molding [Col. 7, lines 19-33]. SICILIA teaches the material suitable for use can be plastic resins, but can also be applied to glass, ceramics, powders or to combinations of them [Col. 1, lines 11-13]), the method being implemented by a rotary tooling comprising a plurality of workstations and at least one mold (SICILIA teaches the machine (20) includes a four-sided turret (24) which can be rotated about axis (28) and the turret is rotated as desired to move four mold core assemblies between different molding operations [Col. 8, lines 51-57]) wherein the method comprises the following steps: a) forming of the receiving portion of the glass on at least one first workstation called injection station (SICILIA teaches a first cavity (104) is brought into engagement with core (56b) and a first injection operation is performed [Col. 10, lines 20-22].), b) overmolding of the stem or of the base over the receiving portion, in order to form a glass with a stem or with a base, the overmolding being carried out on at least one other workstation called overmolding station (SICILIA teaches the core with the molded article is moved to station (48) [Col. 10,lines 33-37]. SICILIA teaches a second injection molding operation is then performed at station (48) [Col. 10, lines 65-67] and over-molds the first layer [Col. 7, lines 30-32]), c) ejection of the glass thus formed on the overmolding station or on another workstation called ejection station (SICILIA teaches the article (100) is moved to station (40) to complete the molding operation [Col. 11, lines 10-11] and the article is ejected from the machine [Col. 11, lines 20-24]).
Regarding claim 2, SICILIA teaches: wherein the step (a) of forming the receiving portion is an injection step on the injection station (SICILIA teaches a first cavity (104) is brought into engagement with core (56b) and a first injection operation is performed [Col. 10, lines 20-22], which Examiner is interpreting the receiving portion as the first layer [Col. 7, lines 20-21]).
Regarding claim 5, SICILIA teaches: wherein the overmolding step (b) is carried out in one single layer on the overmolding station (SICILIA teaches the over-molding step is carried out as a single layer (considered second layer in the reference) [Col. 11, lines 65-67 – Col. 12, lines 1-3]).
Regarding claim 6, SICILIA teaches: wherein the overmolding step (b) is carried out in a plurality of layers, at least one layer being made on at least one overmolding station and at least one second layer being made on another workstation called second layer overmolding station (SICILIA teaches it is contemplated that in some circumstances it may be desired to have a second cavity extension, formed from a second pair of extension elements, which can be used to form a composite cavity with a third cavity for a third injection operation [Col. 11, lines 47-51]).
Regarding claim 7, SICILIA teaches: wherein the ejection step (c) is carried out with the mold open or with the mold closed (SICILIA teaches the mold (stripper plate (60a) is moved away from turret (24) and the article (100) is free of core (56a) and ejected from machine (20) [Col. 11, lines 12-23; Fig. 1]).
Regarding claim 8, SICILIA teaches: comprising an additional step (d) of overmolding an elastomer material or another material over the stem or the base of the glass, the step (d) being carried out on another workstation, different from the injection, ejection and overmolding stations (SICILIA teaches it is contemplated that in some circumstances it may be desired to have a second cavity extension, formed from a second pair of extension elements, which can be used to form a composite cavity with a third cavity for a third injection operation [Col. 11, lines 47-51]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicilia et al. (U.S. 6,322,738), hereinafter SICILIA.
Regarding claim 3, SICILIA teaches: wherein the step (a) of forming the receiving portion comprise the following substeps: a.1) injection of a preform of the receiving portion on the injection station (SICILIA teaches the geometric features of the first layer can be a preform [Col. 10, lines 60-62]. SICILIA also teaches it is known in the art that preforms are manufactured by injection molding to form a thread on a neck portion of a bottle [Col. 1, lines 45-51]), a.2) blow-molding of the preform injected at substep (a.1) on another workstation called blow-molding station (SICILIA teaches it is known in the art that bottles and vessels are commonly blow molded from preforms [Col. 1, lines 45-50]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SICILIA by using a preform and blow molding the preform, as it is a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.")
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicilia et al. (U.S. 6,322,738), hereinafter SICILIA, as applied to claim 1 above, and further in view of Aoki (U.S. 4,830,811), hereinafter AOKI.
Regarding claim 3, SICILIA does not explicitly teach: wherein the step (a) of forming the receiving portion comprise the following substeps: a.1) injection of a preform of the receiving portion on the injection station, a.2) blow-molding of the preform injected at substep (a.1) on another workstation called blow-molding station. In the same field of endeavor, injection molding, AOKI teaches a preform injection molding stage (A) and then the preform moves to a blow molding stage (C) [Col. 3, lines 19-22]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SICILIA, by having a preform injection station and blow-molding station, as suggested by AOKI, in order to increase production during the molding process of preforms and products [Col. 2, lines 35-38].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicilia et al. (U.S. 6,322,738), hereinafter SICILIA, and Aoki (U.S. 4,830,811), hereinafter AOKI, as applied to claim 3 above, and further in view of Baratta (U.S. PGPUB 2012/0100329), hereinafter BARATTA.
Regarding claim 4, SICILIA and AOKI are silent as to: the preform of the receiving portion made at substep (a.1) may comprise a sprue shaped so as to be engaged with the overmolding of the stem or of the base. In the same field of endeavor, overmolding, BARATTA teaches a glass body that has a small sprue [Fig. 4; 0041]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SILCIA and AOKI by having a sprue shape on the receiving portion, as suggested by BARATTA, in order to have a goblet shaped article [0075]. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the receiving portion have a sprue shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23 (It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sicilia et al. (U.S. 6,322,738), hereinafter SICILIA, and Aoki (U.S. 4,830,811), hereinafter AOKI, as applied to claim 3 above, and further in view of Bell (U.S. PGPUB 2015/0289692, provided in the IDS of 6/16/2020), hereinafter BELL.
Regarding claim 4, SICILIA and AOKI are silent as to: the preform of the receiving portion made at substep (a.1) may comprise a sprue shaped so as to be engaged with the overmolding of the stem or of the base. In the same field of endeavor, injection molding, BELL teaches a receiving portion (22) has a dampening member (50) that is sprue shaped [Fig. 2; 0018]. BELL teaches the dampening member is injection molded [0018]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SILCIA and AOKI by having a sprue shape on the receiving portion, as suggested by BELL, in order to provide an aesthetically pleasing appearance [0023] and dampening vibration imparted to the vessel [0005]. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the receiving portion have a sprue shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23 (It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748